MEMORANDUM **
The parties are familiar with the facts of this case.
Substantial evidence supports the immigration judge’s finding that Abdi was not a victim of past persecution, and he failed to present substantial evidence of a genuine fear of future persecution. Consequently, he is not eligible for asylum. See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Accordingly, he is ineligible for withholding. Li v. Ashcroft, 356 F.3d 1153, 1157 n. 1 (9th Cir.2004). Abdi does not present arguments in his opening brief supporting his claims under the Convention Against Torture; these claims are therefore waived. Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1992).
Abdi also challenges the administrative finding that he was firmly resettled in Djibouti. This finding was supported by substantial evidence, and accordingly this contention fails as well. See 8 U.S.C. § 1158(b)(2)(vi) (2000); Cheo v. INS, 162 F.3d 1227, 1229-30 (9th Cir.1998).
The petition is therefore DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.